Alvey, J.,
delivered tlie following dissenting opinion:
I cannot assent to tlie opinion of tlie majority of the Court in this case. I am decidedly of the opinion that the affidavit to the mortgage in question is fatally defective. The law (Code, Art. 24, secs. 29 and 51) requires the mortgagee to make an affidavit, to he endorsed on the mortgage, “that the consideration in said mortgage is true and bona fide as therein set forth ;” and without such affidavit no mortgage is valid except as between the parties thereto. In the affidavit to the mortgage before us it is simply stated that the consideration mentioned in the mortgage is bona fide as therein set forth, omitting, and without any equivalent term, the word “true.” In my opinion this omission is not supplied by'the words “bona fide,” used in the affidavit. The good faith of a transaction, in the sense that the consideration for it is not feigned or pretended, is one thing, and the truth of it, in regard to its accuracy and correctness as stated, and as being the true cause of making the deed, is another and a different thing ; and as the Legislature has thought proper to require that the affidavit shall he made as to both the truth and the bona fides of the consideration as set forth in the instrument, I do not think that the Courts should relax the requirement in any particular ; as by so doing they are in danger of defeating the purpose of the Legislature. The safer course is certainly to hold to a- strict compliance with the statute; and I think that has been the conclusion of this Court as expressed in the case of Denton and Wife vs. Griffith, 17 Md., 301. There, in speaking of the requirement of the Act of 1846, chapter 211, codified in the sections of the Code before referred to, the Court said: “It (the Act) does .not provide that the affidavit may show some bona fide consideration, hut intends that it shall appear by the oath of the party taking the deed* that the consideration mentioned therein was the true cause of making it.”
Anri being of opinion that the affidavit to the mortgage is thus defective, I am further of opinion that the mort*141gage cannot be set up even as a contract, as against the creditors of tbe mortgagor ; that the mortgage being void as to creditors, it would defeat the policy and object of the Legislature to allow it to be set up on the footing of a contract for a lien or mortgage, as against creditors without notice. This would seem to be fully decided by the cases of Cockey vs. Milne’s Lessee, 16 Md., 200, and Nelson vs. Hagerstown Bank, 27 Md., 73.